Order of disposition, Family Court, New York County (Sara P Schechter, J.), entered on or about October 24, 2003, which, upon a fact-finding determination that she had permanently neglected her daughter, terminated respondent mother’s parental rights and committed the child to the custody and guardianship of petitioner agency and the Commissioner of Social Services of the City of New York, unanimously affirmed, without costs.
*307The finding of permanent neglect is supported by clear and convincing evidence that despite the agency’s diligent efforts, respondent failed to avail herself of mental health services and failed to plan for the child’s return. The best interests of this child were served by terminating respondent’s parental rights so as to facilitate adoption (see Matter of Star Leslie W., 63 NY2d 136 [1984]). Concur—Saxe, J.P., Nardelli, Williams, Gonzalez and Catterson, JJ.